The offense is unlawfully practicing medicine; the punishment a fine of fifty dollars.
The caption fails to show the date of the adjournment of the trial court. Under the decisions of this court the appeal must be dismissed. Yarborough v. State, 273 S.W. 842; Lowery v. State, 244 S.W. 147, and authorities cited.
The appeal is dismissed. Appellant is granted 15 days from this date in which to correct the omission.
Dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.